DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 1/15/2021, in which claims 1, 8 - 9, and 16 - 17 was amended, and claims 1 – 20 was presented for further examination
3.	Claims 1 – 20 are now pending in the application.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/3/2021 has been reviewed and entered into the record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot in view of new ground of rejection necessitated by the amendment

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 9,633,074 B1), in view of Surakka et al (US 2006/0218136 A1).
As per claim 1, Sharma et al (US 9,633,074 B1) discloses,
A method for managing data for a non-relational database over a network (col.4 lines 26 – 35; “receive commands from the database management entity 204 and operate to maintain the one or more tables in accordance with the received commands ……..the database tables may be non-relational or NoSQL tables”).
wherein one or more processors execute instructions to perform actions (col.11 lines 43 – 44; “servers may refer to a programming module being executed on a computer system” and col.12 lines 60 – 61; “storing instructions that, when executed by a processor”).
comprising: providing access to one or more data tables (col.11 lines 47 – 49; “accessing and retrieving data, which may include any combination and number of data servers, databases, data storage devices and data storage”).
wherein each data table includes one or more records that separately include one or more field values that are associated with a key value (col.3 lines 11 -14; “a contract between a buyer and a seller may be recorded in primary data set, whereby to record the contract, the primary data set may include an index for a buyer ID or a seller ID, an index for a contract ID, an index for a creation time associated with the contract”). 
employing each individual record of a plurality of records to individually include a unique field value that is different from another unique field value included in another individual record of the plurality of records (col.3 lines 41 - 46; “data set 104, which may be populated by a plurality of records belonging to a plurality of indices, is stored in a NoSQL database ….two tables 106, 108 for the primary data set 104 are persisted in tables in the NoSQL database” and col.4 line 10 - 11; “table may include a plurality of records of a data set and the database management entity 204 may cause the table to be stored in the database service”).
wherein each unique field value is associated with an identifier of its corresponding data table and included in each individual record that is stored in a reference table (col.5 lines 11 – 16; “primary data set that is stored in the database service 202 may have one or more associated secondary tables that are also stored in the database”). 
determining each field value in each record included in each data table that is a duplicate match of the unique field value that was previously included in one of the individual records stored in the reference table and corresponds to a different data table (col.5 lines  “the primary data set may update the primary data set. After the primary data set is updated, a second notification may be issued …….. retrieval, the database management entity 204 causes the one or more secondary tables maintained by the database service 202 to be updated”).
wherein the one of the individual records is updated to include another identifier for the different data table (col.7 lines 54 – 56; “database management entity 504 may enable creating or updating indices for one or more tables of the non-transactional database”). 
and in response to a request that includes one or more query values (col.2 lines 2 - 3; “searching of a data set based at least in part on one or more indices of the data set”).
determining each query value that is a match to the unique field value included in the one of the individual records stored in the reference table (col.5 lines 14 – 15; “tables that are also stored in the database service 202 to facilitate performing a query on the data set”).
wherein each identifier for each data table that corresponds to the matched unique field value is provided in an answer to the request (col.7 lines 37 – 39; “results of a search conducted on a non-relational database table may be filtered on the basis of any filter parameter, such as status or type”). 
	Sharma does not specifically disclose  wherein each individual record that is updated to include one or more other identifiers for matched duplicate field values stored in the one or more different data tables is employed to increase an efficiency and a speed in providing the response that includes the one or more duplicates of the unique field value.
	However, Surakka et al (US 2006/0218136 A1) in an analogous art discloses,
wherein each individual record that is updated to include one or more other identifiers for matched duplicate field values stored in the one or more different data tables is employed to increase an efficiency and a speed in providing the response that includes the one or more duplicates of the unique field value (para.[0064]; “checked whether updating a synonym table is to be discarded for a data field value of the current data record. Typical reasons for discarding updating a synonym table in embodiments of the invention are that the data field value of the current data record is already present in a reference table relating to the identifier and/or in a synonym table relating to the identifier” and para.[0091]; “updating the synonym table dynamically or by otherwise associating synonyms for the data field values of data records to be processed before searching for counterparts for the data records, it is possible to reduce the number of data records for which counterparts are not found”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate dynamic updating of synonym table of the system of Surakka into robust querying of large data set of the system of Sharma to provide a fast a reliable way to find related data in the system of Sharma.

As per claim 2, the rejection of claim 1 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
further comprising: hashing each field value included in each record of each data table, wherein each hashed field value is associated with the identifier of its corresponding data table and included in the individual record that is stored in the reference table (Fig.4).  

As per claim 3, the rejection of claim 1 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
wherein the one or more query values are hashed and compared to each hashed field value included in each individual record stored in the reference table (col.5 lines 62 – 66; “first attribute is referred to herein as a hash attribute and the second attribute is referred to herein as a range attribute. Items in the non-relational database tables 402-408 may be queried based at least in part on the two attributes of the primary key”).  

As per claim 4, the rejection of claim 1 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
further comprising: providing a notification when a new record is added to the one or more data tables, wherein the new record includes one or more new field values that are non-included in the one or more individual records stored in the reference table (col.4 lines 47 – 53; “receive a notification from a notification service of a task that is sought to be performed on a table maintained by the database service 202. ……. the tasks may include modifying an entry of a primary data set that is persisted in the database service 202 or one or more secondary tables that are persisted in the database service”).  

As per claim 5, the rejection of claim 1 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
 further comprising: providing a notification when a new record is added to the one or more data tables, wherein the new record includes data that is predetermined to trigger the notification (col.5 lines 1 - 4; “notification service 208 may be at least one computing device that is configured to cause the database management entity 204 to be notified when a task for execution is received”).  

As per claim 6, the rejection of claim 1 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
further comprising: including additional information along with each associated hashed field value that is included in the one of the individual records that are stored in the reference table, wherein the additional information includes one or more of time stamps, record lengths, types of field values, metadata, data table identifiers, or key values; and ordering the one or more records of at least the one or more data tables or the reference table, wherein the ordering is based on the additional information (Fig.4).  

As per claim 7, the rejection of claim 1 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
wherein the one or more fields further comprise a format, including one or more of text, delimited text, digital container, or JavaScript Object Notation (JSON) (col.2 lines 7 – 8; “an index may be a column of the data set or a data field of the data set” and col.4 line 11 – 12; “table to be stored in the database service”).

As per claim 8, the rejection of claim 1 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
 wherein the one or more data tables are generated by a non-relational database management system (DBMS) application (col.7 lines 15 - 17; “one or more non-relational database tables may be created. The one or more non-relational database tables are advantageous in that they are more scalable”).

Claims 9 – 16 are system claim corresponding to method claims 1 – 8 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 8 respectively above.

Claims 17 - 19 are a non-transitory computer readable media claim corresponding to method claims 1 – 3 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 3 respectively above.

As per claim 20, the rejection of claim 17 is incorporated and further Sharma et al (US 9,633,074 B1) discloses,
wherein the performing actions further comprise: - 7 -Response to NFOA dtd 160ct2020Application No. 16/601,467Docket No.: VOND-1-0002 Amendment dated January 15, 2021 Reply to Office Action of October 16, 2020 providing a notification when a new record is added to the one or more data tables, wherein the new record includes one or more new field values that are non-included in the one or more individual records stored in the reference table (col.4 lines 47 – 53; “receive a notification from a notification service of a task that is sought to be performed on a table maintained by the database service 202. ……. the tasks may include modifying an entry of a primary data set that is persisted in the database service 202 or one or more secondary tables that are persisted in the database service”)
and providing another notification when the new record includes data that is predetermined to trigger the notification (col.5 lines 1 - 4; “notification service 208 may be at least one computing device that is configured to cause the database management entity 204 to be notified when a task for execution is received”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



2/25/2021